[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION  RE: PLAINTIFFS MOTION TO MODIFY CODED #124
The plaintiff has filed a motion code #124 to modify the existing combined alimony and support order in the amount of $215.00 weekly that was entered on July 13, 1992.
On July 13, 1992 the plaintiffs gross weekly income was approximately $500.00 and his net weekly income was approximately $351.00. He is presently unable to work due to an injury and is receiving disability income with a gross weekly amount of $365.00 and a net weekly amount of approximately $292.00. At the time of dissolution the defendants gross weekly income was $280.00 and her net weekly income was $223.00. At the present time her gross weekly income is $432.00 and her net weekly income is $359.00. The court finds that there has been a substantial change in circumstances and enters the following order:
                                  ORDER
The combined alimony and support order is reduced from $215.00 weekly to $150.00 weekly effective todays date.
The plaintiff is to notify the defendant within seven days of returning to work. Failure to do so may result in any future CT Page 5160 motion to modify filed by the defendant being retroactive to the date the plaintiff returns to work.
The plaintiff and the defendant are to exchange copies of their federal and state income tax returns within 15 days after filing for so long as there is any outstanding alimony and/or support order or any arrearage thereto.
Sidney Axelrod Judge of the Superior Court